1660 -/S
                                ELECTRONIC RECORD



COA #      02-14-00320-CR                        OFFENSE:       30.02F1


STYLE:     Erik white v. The state of Texas      COUNTY:        Tarrant

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   371st District Court


DATE: 07/30/2015                  Publish: NO    TCCASE#:       1316391D




                        IN THE COURT OF CRIMINAL APPEALS
                                                                            lot©-/**
                                                                             Ifefcf *//
STYLE:   Erik White v. The State of Texas            CCA#:

         appejmmt^                    Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:     /o/z-xllPtr                                SIGNED:                           PC:

JUDGE:      A,                                       PUBLISH:                          DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:



                                                                           ELECTRONIC RECORD